DETAILED ACTION
Response to Arguments
Applicant’s arguments, see pg. 8, Remarks filed 2/26/2020, with respect to the status of the claims is hereby acknowledged. Claims 1-8, 10-18, 20, 51, and 52 are currently pending. Claims 1 and 11 are amended.
Applicant’s arguments, see pg. 6-7, Remarks filed 11/6/2020, with respect to the rejection of claims 1-20 under 35 U.S.C. 103 have been fully considered. The examiner notes that part of the applicant’s arguments are directed to newly amended limitations not previously presented. Therefore, the newly amended limitations will be addressed with new findings of fact to take into consideration the limitations not previously presented. 
The applicant has amended the claims and argues:
In particular, even assuming for the sake of argument that Cox is able to determine the timing difference between an event indicated by "event metadata" and content to be played back, Cox is silent to triggering or preventing triggering of the "analyzing the live content stream," based on such a timing difference, as required by the independent claims. Indeed, to the extent that Cox discusses a timing difference, Cox simply discusses the different ways in which this timing difference is maintained at some default setting required to allow the event metadata to be analyzed to generate alerts with sufficient lead time to allow the user to turn to the corresponding channel (i.e., by content buffering). Indeed, in contrast to determining whether a timing difference is greater or less than some threshold level and using a result of this determination to trigger or prevent triggering analyzing, Cox discloses that "playback device 14" can simply assume that "the play action that leads to the Key Event occurs at some fixed time before the live broadcast point of the referenced channel." Cox,   [0041]. Thus, Applicant respectfully submits that the conclusory statement (i.e., supporting the rejection of the independent claims) that "a person of ordinary skill in the art would have understood that there is no need to trigger of analyzing the live event stream [of Cox] for alerts because they are not within the identified threshold" can only be based on impermissible hindsight.

The examiner respectfully disagrees. 
First, with respect to the applicant’s claimed limitation relating to “triggering analyzing the live content stream” based on some determined delay, the applicant has specifically claimed that the “analyzing the live content stream” comprises a combination of elements consisting of “detecting an event in the live content stream; determining a rank of the event; determining, based on the rank of the 
More importantly, wherein the applicant argues that the newly amended limitation (i.e., “automatically”) is also not obvious over Dimov and Cox, the examiner respectfully disagrees. For example, Dimov teaches col.9:7-36:
In other embodiments, DVR 102 (or an equivalent RSDVR) could store the excitement data associated with program as the program is being recorded (or after the program has been recorded). If the excitement data is referenced to the recorded program via a timestamp or similar indicia, then the user may be able to automatically or manually skip to the most interesting portions during playback of the recorded program. In an example implementation, the user might select a "skip to next exciting portion" feature using a remote control or other interface. This instruction would direct the DVR to seek out the next portion of the recorded program in which the excitement data exceeds an appropriate threshold. As with the preceding embodiment, the threshold may be manually configured by the user or another human, or the threshold may be selected and set by any process (e.g., trial and error, automatic adjustment based upon user behavior or aggregate user data, or the like). By storing the excitement data for a recorded program along with timestamp data that references the excitement data to the relevant portions of the program, the "best" parts of the program can be readily and automatically accessed by the DVR, leading to an improved user experience. In an equivalent embodiment, excitement data need not be stored on the DVR 102 during live broadcasts, but rather may be retrieved from server 106 or the like as it is needed. The highlight reel created with excitement data may be stored on the DVR for subsequent viewing, and/or it may be placeshifted or otherwise streamed to remote device 110 for immediate viewing, as desired.

Dimov clearly teaches that content related to the provided excitement data may be automatically provided during the playback of recorded content (Dimov teaches col.9:7-36 teaches live content is 
The applicant further argues the teachings of Cox in paragraph 0041. The examiner will also relies on prior art of record as previously discussed wherein Cox of record teaches:
[0041] As stated above, the structure and transmission of the Event Metadata 116 implicitly or explicitly associates it with a point in time in an Alert Supported Channel (e.g., Game Channel 120). For example, the Event Metadata can simply contain only a reference (e.g., a channel identifier) to an Alert Support Channel 120 (e.g., the channel broadcasting the game). When the playback device 14 receives this Event Metadata, it can assume (e.g., in accordance with a default setting or previously established convention, rule or policy implemented at the playback device 14) that the play action that leads to the Key Event corresponding to the Event Metadata occurs at some fixed time (e.g., 2 minutes) before the live broadcast point of the referenced channel. If the user elects to switch to an Alert Support Channel in response to an alert, the playback device 14 can then determine the playback point from which to start play from the buffered Alert Support Channel in the Content Buffer 112 as 2 minutes preceding the content that is being broadcast or otherwise transmitted when the Event Metadata that corresponds to the displayed alert is received.

[0093] For example, if it takes (i) a maximum 30 seconds from the time an operator 104 hits the "tag" button to the time when all the metadata has been entered and the Event Metadata 116 is in the transmission; and (ii) at most 1 minute or 60 seconds of play action is to be aired as a prelude to an actual Key Event; and (iii) 5 seconds are needed to display an alert and give the user time to tune to the Alert Supported Channel, then the Content Buffer 112 must hold at least 95 seconds of content for each concurrently buffered Alert Supported Channel.

With respect to the fixed time of Cox (i.e., the play action that leads to the Key Event corresponding to the Event Metadata occurs at some fixed time (e.g., 2 minutes) before the live broadcast point of the referenced channel) is interpreted as corresponding to the need for sufficient lead time to allow the event metadata to be analyzed to generate alerts with sufficient lead time to allow the user to turn to the corresponding event. The applicant’s argument with respect to a buffer is not relevant to the argument because the buffer could be a 5 minute buffer but is a moot point if the viewer is only watching a live program within only a delay of up to one minute. Stated differently, even if the viewer has access 
Furthermore, the applicant’s claims are directed to detecting a delay between the delayed portion of the live content stream and a live portion of the live content stream. It is important to note that as taught by the prior art, any amount of delay can be determined (e.g., 5 seconds to the length of the entire program). For example, see Dimov teaching indicating time span of exciting portions (col. 5:63-67 to col. 6:1-41 – excitement data updated in real time throughout the broadcasts so that the viewer is able to readily identify exciting levels of the program showing in the live broadcast; col. 12:24-56 a media client 110 can display a program timeline from beginning to end (e.g., as a bar representing a time shift buffer or the like), and highlight exciting portions of the program. For example, as shown, a program may comprise a first exciting portion 304 at time span 1 (tl), a second exciting portion 306 at time span 2 (t2), and third exciting portion 308 at time span three (t3), and the like. Thus, in general terms, a program can be displayed along a timeline and one or more visual cues or indicators may be displayed to alert a viewer to exciting portions of the program. These indicators may be displayed in any style that is suitable.)
Therefore, if a viewer is watching a delayed portion of live content by less than a minute, then based on the teachings of Cox, the delayed portion is less than a threshold of time that is required to 1) 
The remaining pending claims each depend from one of claim 1 and 11, and are thus each also not patentable for at least the same reasons.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/19/2021 is in compliance with the provisions of 37 CFR 1.97 and is being considered by the examiner.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, 10-18, 20, 51-52 rejected under 35 U.S.C. 103 as being unpatentable over Dimov; Dmitry et al. US 9788062 B2 (hereafter Dimov) and in further view of Cox; Stuart Anderson US 20140157307 A1 (hereafter Cox). 
Regarding claim 1, “ method for displaying content based on event monitoring, comprising: playing, via a computing device, a delayed portion of a live content stream communicated to the computing device via a communication network” Dimov teaches (col. 3:19-22 excitement data can be used “in response to determining that the delay is greater than the threshold time, triggering analyzing the live content stream; and in response to determining that the delay is not greater than the threshold time, preventing the triggering of the analyzing the live content stream.”  
Regarding “detecting an event in the live content stream; determining a rank of the event” Dimov col. 3:47-67 teaches programs or portions of a program may be ranked as to their then-current level of excitement based upon objective and/or subjective criteria. In various embodiments, programs may be monitored in real time (or near real time) and their then-current level of excitement may be numerically represented in any manner. A program's then current level of excitement may be assigned a number between 0-10, 1-10, 0-100 or 1-100, for example. Equivalent embodiments may use any other numerical, alphanumerical, color-based, symbolic or other representation, as desired. Levels of excitement may be assigned based upon subjective human monitoring, objective factors (e.g., distance to the goal line, third/fourth down, close score, near end of quarter/half/game, or other factors as desired). Thus, for 
Regarding “determining, based on the rank of the event, whether to play the event instead of the delayed portion of the live content stream; and in response to determining to play the event, automatically playing the event instead of the delayed portion of the live content stream” Dimov col. 5:14-31, 54-58 based on excitement data indicating that the program selected by the viewer has become exciting, the viewer is presented with the exciting portion of the program; Dimov col. 9:25-36 – placeshifting device allows a viewer to immediately and automatically jump to the most exciting portions of the recorded content. As discussed above, wherein Dimov does not use the term “delayed” when referencing a portion of the live content stream nor Dimov also does not reference the terms “in response to determining that the delay is greater than the threshold time, triggering analyzing the live content stream; and in response to determining that the delay is not greater than the threshold time, preventing the triggering of the analyzing the live content stream.” However, Dimov does disclose a DVR for presenting placeshifted content while providing excitement data in real-time to allow the viewer the ability to automatically switch to the content identified by excitement data determined from user preferences. More importantly, Dimov teaches (col. 5:63-67 to col. 6:1-41 – excitement data updated in real time throughout the broadcasts so that the viewer is able to readily identify exciting levels of the program showing in the live broadcast; col. 12:24-56 a media client 110 can display a program timeline from beginning to end (e.g., as a bar representing a time shift buffer or the like), and highlight exciting portions of the program. For example, as shown, a program may comprise a first exciting portion 304 at time span 1 (tl), a second exciting portion 306 at time span 2 (t2), and third exciting portion 308 at time span three (t3), and the like. Thus, in general terms, a program can be displayed along a timeline and one or more visual cues or 
More importantly, with respect to the applicant’s claimed limitation relating to “triggering analyzing the live content stream” based on some determined delay, the applicant has specifically claimed that the “analyzing the live content stream” consists of a combination of elements consisting of “detecting an event in the live content stream; determining a rank of the event; determining, based on the rank of the event, whether to play the event instead of the delayed portion of the live content stream.” Based on the claimed limitations, the applicant’s claims still read on the teachings of Dimov and Cox as will be discussed below because the combination of prior art will prevent the “analyzing the live content stream” as claimed (i.e., consisting of all the elements “detecting an event in the live content stream; determining a rank of the event; determining, based on the rank of the event, whether to play the event instead of the delayed portion of the live content stream”) because the combination of prior art will not provide the notifications in time based on determining the timing difference between an event indicated by "event metadata" and content to be played back (e.g., the delayed portion is less than a threshold of time that is required to 1) process the alerts of Cox in paragraph 93 and not within a threshold of time as set by the viewer). All things considered, based in part on Dimov’s teachings, a person of ordinary skill in the art would have understood that a time shift buffer identifies a delay between the delayed portion of the live content stream and a live portion of the live content stream when viewed in light of the teachings of Cox because the delay information is necessary to determine whether there is enough processing lead time to analyze the and process the video stream for excitement event data. 
For example, in an analogous art, Cox teaches the deficiency of Dimov (i.e., delayed with respect to determining whether the delay is greater than a threshold time; in response to determining that the delay is greater than the threshold time, triggering analyzing the live content stream; and in response to determining that the delay is not greater than the threshold time, preventing the triggering of the analyzing the live content stream) (Cox Abstract, para 0041 and 0080 user device generates alerts to the user based on the metadata in sufficient lead time to enable the user to not only tune to a channel on which an event of interest is occurring, but to do so sufficiently in advance of an event of interest so as to hear and/or see relevant portions of the content leading up to and/or following such an event; receiver/playback device can support filtering of Key Event alerts based on the Type of Key Event and/or the Priority of Key Event as conveyed in Event Metadata. For example, a user may prefer to be alerted for scoring plays, but not for other types of Key Events. As part of a setup or similar user interface function, the user can be offered the ability to indicate which Types and/or Priorities of Key Events will produce alerts and which will be ignored.). Cox teaches detecting a delay between the delayed portion of the live content stream and a live portion of the live content stream (para 64 indicator shown as "LIVE" and a corresponding time (i.e., -2:34 minutes) indicate the delay from the current playback point to real-time reception of the transmitted live stream.). More importantly, with respect to “determining whether the delay is greater than a threshold time; and in response to determining that the delay is greater than the threshold time, analyzing the live content stream, wherein the analyzing the live content stream” Cox teaches (para 0041 - When the playback device 14 receives this Event Metadata, it can assume (e.g., in accordance with a default setting or previously established convention, rule or policy implemented at the playback device 14) that the play action that leads to the Key Event corresponding to the Event Metadata occurs at some fixed time (e.g., 2 minutes) before the live broadcast point of the referenced channel. If the user elects to switch to an Alert Support Channel in response to an alert, the playback device 14 can then determine the playback point from which to start play from the buffered Alert Support Channel in the Content Buffer 112 as 2 minutes preceding the content that is being broadcast or otherwise transmitted when the Event Metadata that corresponds to the displayed alert is received. More importantly, Cox teaches (para 59 - Event Metadata 116 can be transmitted on a one-way channel once or periodically or simply automatically resent once, provided sufficient delay exists between the last in response to determining that the delay is greater than the threshold time, triggering analyzing the live content stream; and in response to determining that the delay is not greater than the threshold time, preventing the triggering of the analyzing the live content stream.
Stated differently, based paragraphs 41 and 93 of Cox, Cox teaches that transmitting notifications to a user device requires a minimum amount of time (threshold) for tagging and transmission plus an additional amount of time for “prelude” plus an amount of time to display an alert (see paragraph 93). Additionally, a user may set a threshold time for receiving alerts (e.g., some fixed time before the live broadcast point). Based on the combination of prior art elements, any excitement event metadata that is provided because there was sufficient lead time for analyzing and processing would be made available immediately based in part on the teaching of Dimov col.9:7-36 teaching live content is recorded and may be placeshifted which is interpreted as comprising delayed presentation wherein available excitement data is available immediately. 

Therefore, if a viewer is watching a delayed portion of live content by less than a minute, then based on the teachings of Cox, the delayed portion is less than a threshold of time that is required to 1) process the alerts of Cox in paragraph 93 and not within a threshold of time as set by the viewer in paragraph 41 of Cox. Therefore, a person of ordinary skill in the art would have understood that there is no need to trigger of the analyzing of the live event stream for alerts because they are not within the identified threshold (i.e., there is not sufficient lead time to allow the event metadata to be analyzed to generate alerts with sufficient lead time to allow the user to turn to the corresponding event wherein the DVR as taught in the prior art is only recording one program in Dimov col.9:7-36).
Note: See prior art made of record but not relied upon Sull, Sanghoon et al. US 20050193425 A1 para 105-112 elaborating on the delay of producing quick metadata service on live broadcasting which enable the viewer to jump to specifically identified content portions of particular interest to the viewer or para 284 – segmentation information can be supplied incrementally or periodically).
 Dimov recognizes a known problem in the art of accounting for delays inherent in processing, transmission and the like of excitement level data and Cox also recognizes accounting for a certain amount of time required in order to generate an alert to the viewer based and taking delayed viewing time into consideration. 

Regarding claim 2, “wherein the event is a first event, and wherein the analyzing the live content stream further comprises: detecting a second event in the live content stream; determining a rank of the second event; determining that the rank of the first event is greater than the rank of the second event; and in response to determining that the rank of the first event is greater than the rank of the second event, playing the first event instead of the second event” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Dimov teaches identifying a plurality of exciting portions in col. 12:24-31. Dimov further teaches col. 3:47-67 - programs or portions of a program may be ranked as to their then-current level of excitement based upon objective and/or subjective criteria. In various embodiments, programs may be monitored in real time (or near real time) and their then-current level of excitement may be numerically represented in any manner. A program's then current level of excitement may be 

Regarding claim 3, “wherein the analyzing the live content stream further comprises identifying a time segment of the live content stream to which the event corresponds, wherein the playing the event comprises shifting a playback position to the identified time segment” is further rejected on obviousness grounds as discussed in the rejection of claims 1-2 wherein Dimov col. 5:14-62 teaches storing timestamp information in conjunction with a program recorded in a DVR would allow a subsequent viewer to automatically "jump" to the most exciting portions of the recorded content. See also Cox para 30, 38, 62-63, 66-69, 76 - allow a subsequent viewer to automatically "jump" to the most key moment portions of the recorded content or live content.
Regarding claim 4, “wherein the time segment of the live content stream to which the event corresponds occurs between the delayed portion of the live content stream and the live portion of the 
Regarding claim 5, “wherein the time segment of the live content stream to which the event corresponds comprises the live portion of the live content stream” is further rejected on obviousness grounds as discussed in the rejection of claims 1-4 wherein Dimov teaches (col. 3:19-22 excitement data can be used to identify the most exciting programming in real time as the programs are being broadcast; col. 11:45-55 - as excitement data is received with respect to one or more programs (function 202), the server(s) 106 can generate a message, a notification, an alert, and the like indicating that particular digital video content associated with one or more programs of interest (or potential interest) to the viewer have become exciting. See also Cox para 30, 38, 62-63, 66-69, 76 - allow a subsequent viewer to automatically "jump" to the most key moment portions of the recorded content or live content).
Regarding claim 6, “wherein the event is a first event, and wherein the analyzing the live content stream method further comprises: detecting a second event in the live content stream; determining a rank of the second event; determining that the rank of the second event is lower than the rank of the first event; and in response to determining that the rank of the second event is lower than the rank of the first event, playing the second event after the first event has been played” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Dimov teaches identifying a plurality of exciting portions in col. 12:24-31. Dimov further teaches col. 3:47-67 - programs or portions of a program may be ranked as to their then-current level of excitement based upon objective and/or subjective criteria. In priority of the key event as conveyed in the Event Metadata when multiple events are detected).
Regarding claim 7, “wherein the event is one event of a plurality of detected events and the method further comprises generating event identifiers, ranks, and time segment information for each of the plurality of detected events and storing the event identifiers, ranks, and time segment information for each of the plurality of events in memory for subsequent analysis of the plurality of detected events” is further rejected on obviousness grounds as discussed in the rejection of claims 1-6 wherein Dimov col. 5:14-62; col. 7:41-51; col. 12:32-67, col. 13:1-12 teaches storing exciting data information comprising 
Regarding claim 8, “wherein the analyzing the live content stream further comprises determining that the rank of the one event is a greatest rank among the ranks of the plurality of events, wherein the determining to play the one event is further performed in response to determining that the rank of the one event is the greatest rank among the ranks of the plurality of events” is further rejected on obviousness grounds as discussed in the rejection of claims 1-7 Further embodiments may adjust the excitement level throughout the duration of a program to reflect more or less exciting portions of that particular program. As such, a person of ordinary skill in the art would have understood that Dimov’s invention identifies exciting portions to present to a viewer that meet a particular threshold of the viewer preferences (col. 5:32-62; col. 9:7-36). See also Cox para 45 – filtering data to select designated types of the data and para 80 filtering key event alerts based on the type of the key event alert and/or priority of the key event as conveyed in the Event Metadata when multiple events are detected).
Regarding claim 10, wherein the analyzing the live content stream further comprises: “detecting that an amount of time associated with a predetermined repetition rate has elapsed since the event was detected; and in response to detecting that the amount of time associated with the predetermined repetition rate has elapsed, analyzing the live content stream to detect an additional event” is further rejected on obviousness grounds as discussed in the rejection of claims 1-4 wherein Dimov teaches col. 6:19-41 Various embodiments could further verify that the excitement level remains lower for a time frame (e.g., 2-10 minutes or so) so that commercial breaks, timeouts or other factors do not produce a false positive indication for the end of the game. See also Cox para 22 and 49-54 determining Key Events and their duration in time.
The system of claims 11-18 and 20 are rejected on obviousness grounds as discussed in the rejection of the method claims 1-10 wherein the combination of references as discussed in the rejection 
The method and system of claims 51-52 are further rejected on obviousness grounds as discussed in the rejection of claims 1-8, 10-18, 20. With respect to the limitation reciting “an event” in the independent claim and “wherein the event is a first event….detecting a second event” the detected events, as taught by the prior art of record, would present alerts for the Key Events based on their chronological order as discussed in the rejection of claims 1-8, 10-18, and 20 as long as the plurality of Key Events are of interest to the viewer (i.e., based on viewer designated Key Event Preferences as taught in Cox as discussed above para 0041, 0045 and 0080). The applicant has drafted the “event data” in the independent claims and claims 51-52 to where the Examiner has interpreted “determine that the second time segment is closer to the delayed portion of the live content stream than the first time segment” means that the second segment is the next chronological Key Event after the delayed portion. As such, the prior art teaches presenting the exciting portions of content and the Key Events in Chronological order as long as they quality to be of interest and based on viewer designated Key Event Preferences as taught in Cox as discussed above para 0041, 0045 and 0080).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday to Friday from 10am to 6pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
/ALFONSO CASTRO/Primary Examiner, Art Unit 2421